internal_revenue_service number release date index number --------------------- ---------------------------- ------------------------------ ----------------------------------- ---------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-142203-04 date date - ty ---- ------- ------------ --------------------- ------------------------------------- x ------------------------------------------ year state date date dear -------------- extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat x as a real_estate_investment_trust reit this is in reply to a letter dated date requesting on behalf of x an ---------------------------- facts x is a corporation that was incorporated under the law of state in year its plr-142203-04 taxable_year is the calendar_year was required to elect to be so treated under sec_856 of the code the due_date for filing form 1120-reit the form on which the election was to be made for year was date x filed a timely form_7004 for an automatic_extension of time to file form reit by date inadvertently however the form_7004 was filed with the box checked for filing form_1120 rather than form 1120-reit x intended to be treated as a reit beginning with year its first taxable_year and a few weeks after filing the form_7004 an officer of x discovered that it had been filed with the wrong box checked x was unable to confirm formally with the internal_revenue_service that the extension would be valid for form 1120-reit x then instructed firm to request an extension of time to make the election under sec_856 of the code because of the potential for date to pass before the request under sec_301 of the regulations could be considered x stated in its sec_301 request that it intends to file its form 1120-reit by date with its election under sec_856 appending to the form 1120-reit a statement that its request under sec_301 had been submitted and that consideration of the request was pending x makes the following representations the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief will not result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the taxpayer does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the taxpayer did not choose to not file the election law and analysis sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined plr-142203-04 in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted we conclude that x has this ruling is limited to the timeliness of the filing of the form 1120-reit this shown good cause for granting a reasonable extension of time to elect under c to be treated as a reit beginning with year accordingly x is granted a period of time ending with date to make the election under sec_856 by filing form 1120-reit for year ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether x otherwise qualifies as a reit under subchapter_m of the code the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect no opinion is expressed with regard to whether the tax_liability of x is not lower in except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-142203-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
